DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-12 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 was considered by the examiner.

Drawings
The drawings are objected to because the lines that form the figures are pixelated or blurry in nature and some of the images themselves are fuzzy in appearance, making the drawings insufficient for reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Marquis (US 7568502).


    PNG
    media_image1.png
    542
    846
    media_image1.png
    Greyscale




The recitation “drag” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).  Drag implies movement with effort and since such components have weight and interact either directly or indirectly with other components and gravity they are dragged.
 	Re Clm 5: Marquis discloses wherein said main support body (1001, the center portion of 120 that encircles a shaft 3001) defines a surface (the surface that mates with 3001) comprising a first abutting portion (at 4001) and a second abutting portion (at 4002), and in that rotating said main support body in said first direction of rotation and second direction of rotation results in said first actuating portion being drag in said first direction of rotation by said first abutting portion and respectively in said second 
The recitation “drag” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).  Drag implies movement with effort and since such components have weight and interact either directly or indirectly with other components and gravity they are dragged.
Re Clm 6: Marquis discloses wherein said device further comprises a main pin or shaft (3001) received inside said chamber and adapted to be rotated on said axis of rotation in said first direction of rotation and second direction of rotation (see Col. 2, lns. 25-55 and Col. 5, lns. 20-55), and wherein said main support body of said rocker arm is rigidly fixed to said main pin or shaft (see Figs. 6-7 and the Fig. above) so that rotating said main pin or shaft in said first direction of rotation and second direction of rotation results in said main support body and said first actuating portion being rotated in said first direction of rotation and respectively in said main support body and said second actuating portion being rotated in said second direction of rotation (see Col. 2, lns. 25-55 and Col. 5, lns. 20-55).  

    PNG
    media_image2.png
    396
    656
    media_image2.png
    Greyscale


Re Clm 7: Marquis discloses wherein said main pin or shaft has a polygonal cross shape (at 3002), wherein said main support body comprises a receiving hole of corresponding dimension and shape (see above), and wherein said main pin or shaft is at least partially received inside said hole of said main support body (see above and see Col. 2, lns. 25-55 and Col. 5, lns. 20-55).  
Re Clm 8: Marquis discloses wherein said device further comprises an actuating lever (118) at least partially disposed outside said main body (see above and see Col. 2, lns. 25-55 and Col. 5, lns. 20-55) so as to be actuatable by a user (see above and see Col. 2, lns. 25-55 and Col. 5, lns. 20-55), and wherein said actuating lever is mechanically connected to said main pin or shaft so that actuating said actuating lever results in said main pin or shaft being rotated (see above and see Col. 2, lns. 25-55 and Col. 5, lns. 20-55).  
Re Clm 9: Marquis discloses wherein said actuating lever is adapted to be actuated between a rest position and a first position and between said rest position and a second position (see Figs. 6-7 and the Fig. above and see Col. 2, lns. 25-55 and Col. 5, lns. 20-55), wherein actuation of said actuating lever from said rest position to said 
Re Clm 10: Marquis discloses wherein the actuation of said first coupler involves the actuation of a first pressure relief valve (124) of said first coupler, and wherein the actuation of said second coupler involves the actuation of a second pressure relief valve (the other 124) of said second coupler (see Figs. 6-7 and the Fig. above, the abstract,  and see Col. 2, lns. 25-55 and Col. 5, lns. 20-55).  
Re Clm 11: Marquis discloses wherein said housing body is a single body (see Figs. 6-7 and the Fig. above)  without front access compartments (Marquis does not disclose multiple front access compartments).  
As for claim 12: the chamber of Marquis is shaped so as to lead in an obliged (obliged being defined as forced to do something) manner the positioning of said rocker arm during assembly of said device since force would be required to assemble the components (note: Marquis illustrates an assembled unit).
The recitation “to as to lead in an obliged manner the positioning of said rocker arm during assembly of said device” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquis (US 7568502) as applied to claims 1, 2, 5-12 above, and in view of Gatti (WO 2015/067793).

Re Clm 3: Marquis discloses said first actuating portion and second actuating portion.
Marquis fails to disclose a first connecting portion and a second connecting portion, respectively, and wherein said first connecting portion and second connecting portion are rotatably connected to said main support body.
However, Gatti discloses a multi-port connection, similar to that of Marquis. Gatti also teaches independently moving arms connected to a central shaft.  Where such would have allowed for a simplification or assembly by making the components smaller to fit more easily into a cavity, alternatively, such would have yielded the same 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Marquis, to have had a first connecting portion and a second connecting portion, respectively, and wherein said first connecting portion and second connecting portion are rotatably connected to said main support body, as taught by Gatti, for the purpose of providing a means to simplify assembly by making the components smaller to fit more easily into a cavity, alternatively, such would have yielded the same predictable result of allowing a valve to be actuated.
Re Clm 4: Marquis as modified by Gatti above, discloses the limitations that wherein said main support body has an U shaped cross section (see 71) defining an internal space (of 71), and wherein said first connecting portion and second connecting portion of said first actuating portion and second actuating portion, respectively, are at least partially disposed inside said internal space on opposite sides with respect to said axis of rotation (see Figs. 1-23).  

Conclusion
The following documents have structural features which are similar to the applicant’s claimed invention; US-2853100, US-2548933, US-2396993, US-20210348360, US-20060273580, US-20190145561, US-20170321836, US-4348917, DE-525168, WO-2020208480, and DE-102015202916.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
03/11/2022



							/ZACHARY T DRAGICEVICH/                                                                                      Primary Examiner, Art Unit 3679